DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1, 11 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 11 objected to because of the following informalities:  
The claim limitation “forming a substrate on the back panel” in claim 11 should be “forming a substrate of the back panel” because the substrate is part of the back panel.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim US 2011/0090445.
Regarding claim 1, Kim discloses a liquid crystal display element, in at least figs.1-3, comprising: 
a front panel (200); 
a back panel (100) opposite to the front panel, wherein the back panel includes: 
a substrate (includes at least layers 150a, 101,102,103,140 and 160, DL and GL) that includes a wiring (DL or GL) and a feeding electrode (150a); and 
a pixel electrode (PE) in contact with a surface of the substrate (see fig.3, surface of the layer 160 is the surface of the substrate because the layer 160 is the outermost layer of the substrate), wherein the pixel electrode is connected to the wiring of the substrate (see figs.1 and 3); 
a liquid crystal material layer (300) between the front panel and the back panel; and a sealing part (400) at a periphery of the liquid crystal material layer (see figs.1 and 2), wherein the sealing part is configured to electrically connect the front panel with the back panel (see fig.3).  
Regarding claim 11, Kim discloses a manufacturing method of a liquid crystal display element (500), in at least figs.1-3, comprising: 

forming a substrate (includes at least layers 150a, 101,102,103,140 and 160, DL and GL) of the back panel, wherein the substrate includes a wiring (DL or GL); 
forming a pixel electrode (PE) on a surface of the substrate (see fig.3), wherein the pixel electrode is connected to the wiring of the substrate (see figs.1 and 3); 
forming a feeding electrode (150a) in the substrate (see fig.3); and
bonding the front panel to the back panel through the sealing part (see fig.3).  
Regarding claim 13, Kim discloses an electronic device, in at least figs.1-3, comprising:
a liquid crystal display element (500) that includes:
a front panel (200); 
a back panel (100) opposite to the front panel, wherein the back panel includes: 
a substrate (includes at least layers 150a, 101,102,103,140 and 160, DL and GL) that includes a wiring (DL or GL) and a feeding electrode (150a); and 
a pixel electrode (PE) in contact with a surface of the substrate (see fig.3, surface of the layer 160 is the surface of the substrate because the layer 160 is the outermost layer of the substrate), wherein the pixel electrode is connected to the wiring of the substrate (see figs.1 and 3); 
a liquid crystal material layer (300) between the front panel and the back panel; and a sealing part (400) at a periphery of the liquid crystal material layer (see figs.1 and .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 1 above, and further in view of Tak US 2017/0146834.
Regarding claim 2, Kim discloses the sealing part includes: a conductive film (400), wherein the conductive film includes: an end surface (left or right surface of 400); an upper surface (upper surface of 400) in contact with the front panel; and a lower surface (lower surface of 400) in contact with the back panel.

Tak disclosesPage 2 of 13Application No. 17/250,289 a liquid crystal display element, in at least figs.1-4 and 11, Reply to Office Action of July 28, 2021an insulating film (426, para.130) that covers the end surface of the conductive film (416 with CB)(see fig.11) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers the end surface of the conductive film as taught by Tak in the liquid crystal display element of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.
Regarding claim 3, Kim discloses the front panel includes a counter electrode (210), the counter electrode includes a transparent conductive material (para.60), and the upper surface of the conductive film is electrically connectable to the counter electrode (see fig.3).  
Regarding claim 4, Kim discloses the front panel includes a counter electrode (210), the feeding electrode is configured to supply a voltage to the counter electrode (see fig.3 and para.44), and 
the lower surface of the conductive film is electrically connectable to the feeding electrode (see fig.3).  
Regarding claim 5, Kim discloses the pixel electrode is opposite to the liquid crystal material layer (see fig.3).
Regarding claim 6, Kim discloses the feeding electrode is in a different layer from the pixel electrode (see fig.3).  
Regarding claim 7, Kim discloses the back panel further includes a drive circuit
Regarding claim 8, Kim discloses the conductive film further includes a metal material (para.61).  
Regarding claim 9, Tak disclosesPage 2 of 13Application No. 17/250,289 the insulating film includes an inorganic insulating material (para.108 includes silica particles) for the purpose of preventing the introduction of external impurities (para.108). The reason for combining is the same as claim 2.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 1 above, and further in view of Otose US 2006/0215102.
Regarding claim 10, Kim does not explicitly disclose the sealing part includes an opening for injection of a liquid crystal material.
Otose discloses a liquid crystal display element, in at least figs.15A and 15B, the sealing part (11a and 11b) includes an opening (an opening in sealing part in fig.15A) for injection of a liquid crystal material (a liquid crystal material of 20) for the purpose of injecting the liquid crystal material between two panels through the opening.
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 11 above, and further in view of Tak US 2017/0146834.
Regarding claim 12, Kim discloses the sealing part includes: a conductive film (400), wherein the conductive film includes: an end surface (left or right surface of 400); an upper surface (upper surface of 400) in contact with the front panel; and a lower surface (lower surface of 400) in contact with the back panel.
Kim does not explicitly disclose an insulating film that covers the end surface of the conductive film.
Tak disclosesPage 2 of 13Application No. 17/250,289 a manufacturing method of a liquid crystal display element, in at least figs.1-4 and 11, Reply to Office Action of July 28, 2021an insulating film (426, para.130) that covers the end surface of the conductive film (416 with CB)(see fig.11) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers the end surface of the conductive film as taught by Tak in the manufacturing method of a .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2011/0090445 as applied to claim 13 above, and further in view of Tak US 2017/0146834.
Regarding claim 14, Kim discloses the sealing part includes: a conductive film (400), wherein the conductive film includes: an end surface (left or right surface of 400); an upper surface (upper surface of 400) in contact with the front panel; and a lower surface (lower surface of 400) in contact with the back panel.
Kim does not explicitly disclose an insulating film that covers the end surface of the conductive film.
Tak disclosesPage 2 of 13Application No. 17/250,289 an electronic device, in at least figs.1-4 and 11, Reply to Office Action of July 28, 2021an insulating film (426, para.130) that covers the end surface of the conductive film (416 with CB)(see fig.11) for the purpose of minimizing the permeation of a foreign matter into a display panel (para.134).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an insulating film that covers the end surface of the conductive film as taught by Tak in the electronic device of Kim for the purpose of minimizing the permeation of a foreign matter into a display panel.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang US 2016/0070146 (fig.2) and Tsai US 2013/0314625 (at least fig.5) can be a primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871